O’Malley, J.
(dissenting). I agree that the order denying the motion to strike out the scandalous affidavit should be reversed and the motion granted, but otherwise dissent. The proceeding in which, by this motion, it was sought to compel the attorneys for the moving parties to show their authority, has been withdrawn on consent. The question of authority to institute the proceeding is, therefore, academic. Moreover, the only effect of the order appealed from was to hold that sufficient authority to make application had been shown. In no view could it be construed as conferring the right to receive the funds involved. As I read the majority opinion, its effect is to preclude the petitioners from hereafter making application of any character, even though such application might present a plan for distribution entirely satisfactory to the court.
I, therefore, vote to dismiss the appeal from the order denying the application to compel petitioners to exhibit their authority.
Finch, J., concurs.
On each appeal: Order reversed, with ten dollars costs and disbursements, and motion granted. Settle order on notice.